                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 WILLIAM B. JOLLEY,

                Plaintiff,                                 CIVIL ACTION NO.: 2:19-cv-38

        v.

 UNITED STATES OF AMERICA,

                Defendant.


     ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       This matter is before the Court on Plaintiff’s: (1) Motions for Leave to Proceed without

prepayment of fees, docs. 2, 11, 12; (2) Motion to Obtain Completed Summons Forms, doc. 10;

and (3) Motion to Dismiss Under Rule 4(m), doc. 14. For the reasons which follow, I GRANT

Plaintiff’s Motions to proceed without payment of fees and to obtain completed summons forms.

However, I RECOMMEND the Court DENY as moot Plaintiff’s Motion to Dismiss.

                                        BACKGROUND

       Plaintiff brings this cause of action based on the Uniformed Services Employment and

Reemployment Rights Act (“USERRA”), 38 U.S.C. §§ 4301–35. Doc. 1. Plaintiff contests the

constitutionality of certain provisions of the USERRA, such as § 4324, and the Merit Systems

Protection Board’s (“MSPB”) use of administrative law judges rather than Article III judges to

decide cases before it. Id. at 2, 3. Plaintiff seeks an injunction against the MSPB to prevent the

use of administrative judges “not meeting [the] requirements of the Supreme Court under” Lucia

v. SEC, 585 U.S. ___ (2018). Id. at 2. Plaintiff asserts in his Complaint that he served

honorably in the United States Air Force for nearly 10 years’ time. Id.
                                            DISCUSSION

I.      Motions to Proceed Without Payment of Costs and Fees, docs. 2, 11, 12 1

        Section 4323(h) of Title 38 of the United States Code provides that “[n]o fees or court

costs may be charged or taxed against any person claiming rights under this chapter [38 U.S.C. §

4301 et seq.]” § 4323(h). In Davis v. Advocate Health Center Patient Care Express, 523 F.3d

681 (7th Cir. 2008), the Seventh Circuit Court of Appeals rejected a district court’s ruling that

USERRA’s bar against fees and costs did not encompass filing fees to initiate litigation. 523

F.3d at 683. The Seventh Circuit reasoned USERRA was enacted to “prohibit discrimination

against persons because of their service in the uniformed service,” and, as such, the statute

should be construed “liberally in favor of veterans seeking its protections.” Id. at 683–84

(quotations and citations omitted). The court further noted the district court “wrongly believed

that the phrase ‘fees and costs’ [listed in 28 U.S.C. § 1920] as applied in other contexts precludes

reading USERRA’s fees-and-costs provision to include prepayment of filing fees.” Id. at 684;

see also Gagnon v. Sprint Corp., 284 F.3d 839, 845 n.1 (8th Cir. 2002) (granting USERRA

appellant’s motion to waive costs on appeal), abrogated on other grounds by Desert Palace, Inc.

v. Costa, 539 U.S. 90 (2003); MacIver v. City of Lakeland, No. 8:13-cv-1759, 2013 WL

3818111, at *1 (M.D. Fla. July 17, 2013) (granting plaintiff’s motion for waiver of filing fee and

allowing plaintiff to proceed in USERRA action without payment of filing fee); Fincher v. Ga.

Pac., LLC, No. 108-CV-3839, 2009 WL 1075269, at *1 (N.D. Ga. Apr. 21, 2009) (agreeing that




1
        Plaintiff entitled his Motions at Numbers 2 and 12 as Motions to Proceed as a Veteran Without
Payment of Court Fees and Charges, and these Motions were docketed as Motions for Leave to Proceed
in Forma Pauperis. Docs. 2, 12. In Number 11, Plaintiff asks for a ruling on his previously-filed Motion
to Proceed, and the Court has included this Motion in its analysis of Plaintiff’s Motions at Numbers 2 and
12. Doc. 11.


                                                    2
plaintiff not required to pay initial filing fee for a USERRA action and granting plaintiff’s

motion for refund of filing fee).

       Based on this persuasive authority and upon the Court’s review of relevant provisions of

the USERRA, the Court GRANTS Plaintiff’s Motions. Plaintiff may proceed with his cause of

action without paying a filing fee.

II.    Motion to Obtain Completed Summons Forms, doc. 10

       Plaintiff seeks to obtain completed summons forms so that he can properly serve

Defendant in this case. Doc. 10 at 1–2. Plaintiff asserts he has filed all required paperwork with

the Clerk of Court and should be issued completed summons forms. Id. at 1.

       The Court GRANTS Plaintiff’s Motion. The Court DIRECTS the Clerk of Court to

complete the appropriate summons forms and forward those to Plaintiff so that he can effectuate

service of his Complaint upon Defendant within 90 days of this Order. Fed. R. Civ. P. 4(m).

III.   Motion to Dismiss Under Rule 4(m)

       Plaintiff moves for dismissal of his Complaint under Rule 4(m) because the Court has not

yet allowed him to proceed without payment of fees and the Clerk has not yet issued the

necessary summons documents. Doc. 14.

       As the Court has now ruled on Plaintiff’s Motions to proceed without payment of fees

and his Motion for summons forms, the Court should DENY as moot Plaintiff’s Motion to

Dismiss. While Rule 4(m) provides for dismissal of an action without prejudice if the defendant

is not served within 90 days of a complaint’s filing, the Court believes that Plaintiff did not

intend to dismiss his action based on the non-service of Defendant. Instead, it seems more

probable that Plaintiff wished to spur the Court to rule on his other pending Motions. Plaintiff




                                                  3
shall have 90 days from the date of this Order to effectuate service upon Defendant. Fed. R. Civ.

P. 4(m).

                                        CONCLUSION

        Based on the foregoing, I GRANT Plaintiff’s Motions to proceed without payment of

fees and costs and his Motion for completed summons forms, docs. 2, 10, 11, 12. I also

RECOMMEND the Court DENY as moot Plaintiff’s Motion to Dismiss. Doc. 14.

        The Court ORDERS Plaintiff, should he wish to object to this Report and

Recommendation, to file specific written objections within 14 days of the date on which this

Report and Recommendation is entered. Upon receipt of any objections, the presiding United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge. The Court DIRECTS the Clerk of

Court to serve a copy of this Report and Recommendation upon Plaintiff.

        SO ORDERED and REPORTED and RECOMMENDED, this 22nd day of August,

2019.




                                     _____________________________________
                                     BENJAMIN W. CHEESBRO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA



                                                4
